State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    521518
________________________________

In the Matter of MUJAHID SMITH,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRUCE YELICH, as Superintendent
   of Bare Hill Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   Peters, P.J., Garry, Egan Jr. and Clark, JJ.

                             __________


     Mujahid Smith, Sonyea, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Franklin County)
to review a determination of respondent finding petitioner guilty
of violating certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Peters, P.J., Garry, Egan Jr. and Clark, JJ., concur.
                              -2-                  521518

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court